In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-383V
                                    Filed: December 2, 2015
                                         UNPUBLISHED

****************************
HENRY RODER,                          *
                                      *
                   Petitioner,        *       Joint Stipulation on Damages;
                                      *       Influenza (“Flu”) Vaccination; Shoulder
                                      *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                   *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                   *       (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Lisa Annette Roquemore, Law Office of Lisa A. Roquemore, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On April 16, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration [“SIRVA”] as a result of his January 11, 2013 influenza vaccination.
Petition at 5-7; Stipulation, filed December 1, 2015, ¶¶ 2, 4. Petitioner further alleges
that he has suffered the residual effects of this injury for over six months, and that he
has received no prior award or settlement of a civil action for this injury. Petition at 6-7;
Stipulation, ¶¶ 4-5. “Respondent denies that the influenza immunization is the cause of
petitioner’s alleged SIRVA or any other injury or condition. ” Stipulation, ¶ 6.

       Nevertheless, on December 1, 2015, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $72,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:15-vv-00383-UNJ Document 22 Filed 12/01/15 Page 1 of 5
Case 1:15-vv-00383-UNJ Document 22 Filed 12/01/15 Page 2 of 5
Case 1:15-vv-00383-UNJ Document 22 Filed 12/01/15 Page 3 of 5
Case 1:15-vv-00383-UNJ Document 22 Filed 12/01/15 Page 4 of 5
Case 1:15-vv-00383-UNJ Document 22 Filed 12/01/15 Page 5 of 5